Citation Nr: 0013220	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated 20 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
cervical strain, currently evaluated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to August 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1996 RO decision which denied an increase in 
a 10 percent rating for a service-connected left medial 
meniscal tear.  The veteran appealed for an increased rating.  
A personal hearing was held before an RO hearing officer in 
April 1997.  In a June 1997 rating decision, the RO granted a 
20 percent rating for a left medial meniscal tear effective 
in July 1996, a temporary total rating for convalescence 
effective in January 1997, and a 20 percent rating effective 
in March 1997.  In February 1998, the Board remanded the case 
to the RO for further evidentiary development.  

This case also comes to the Board from a January 1999 RO 
decision which denied an increase in a 10 percent rating for 
service-connected cervical strain; the veteran appealed for 
an increased rating.  In September 1999, the Board remanded 
the case to the RO for further procedural development.  The 
case was subsequently returned to the Board.

The Board notes that in a December 1999 statement (received 
by the RO in March 2000), the veteran appears to be raising 
claims for service connection for migraine headaches and 
chronic adjustment disorder.  The statement may also be a 
notice of disagreement with a March 1999 RO decision which 
denied service connection for acid reflux.  As these issues 
are not currently in appellate status they are referred to 
the RO for clarification and other appropriate action.




REMAND

The Board notes that the RO received additional medical 
evidence and lay statements from the veteran in March 2000.  
Some of these records pertain to the pending issues of 
increased ratings for left knee and cervical spine 
disabilities.  Governing regulation provides that a 
supplemental statement of the case will be furnished to the 
appellant and his representative when additional pertinent 
evidence is received after a statement of the case or the 
most recent supplemental statement of the case has been 
issued.  38 C.F.R. § 19.31 (1999).  To avoid prejudice to the 
veteran, the Board therefore finds that the RO should review 
the additional evidence, promulgate a supplemental statement 
of the case regarding the additional evidence, and provide 
the veteran and his representative with an opportunity to 
respond.

Any recent treatment records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA treatment, from 
1999 to the present, for a left knee 
disability and a neck disability.  The RO 
should obtain copies of the related 
medical records, which are not already on 
file, following the procedures of 
38 C.F.R. § 3.159.

2.  After the above records have been 
obtained and associated with the claims 
folder, the RO should review the claims 
for an increase in a 20 percent rating 
for the service-connected left knee 
disability, and for an increase in a 10 
percent rating for the service-connected 
cervical strain.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (which 
addresses all evidence received since the 
last supplemental statements of the case 
on these issues), and given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



